Case 20-50133-grs          Doc 171       Filed 02/24/20 Entered 02/24/20 19:37:15                     Desc Main
                                        Document      Page 1 of 11


                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

                                      )
 In re:                               )                      Chapter 11
                                      )
                                   1
 GenCanna Global USA, Inc., et al.,   )                      Case No. 20-50133-grs
                                      )
        Debtors.                      )                      Jointly Administered
                                      )
                                      )                      Honorable Gregory R. Schaaf
______________________________________)

                     EMERGENCY MOTION OF THE
         DEBTORS AND DEBTORS IN POSSESSION TO ENFORCE THE
     AUTOMATIC STAY IMPOSED UNDER 11 U.S.C. § 362 AND FOR SANCTIONS

         GenCanna Global USA, Inc. (“GenCanna”) and its affiliated debtors and debtors in

possession in the above-captioned cases (collectively, the “Debtors”) hereby move the Court (the

“Motion”), pursuant to sections 105(a), 362 and 365 of title 11 of the United States Code (the

“Bankruptcy Code”), for an order enforcing the automatic stay as to Specialty Oil Extractors, LLC

(“SOE”). In further support of the Motion, the Debtors respectfully state as follows:

                                     PRELIMINARY STATEMENT

         1.      At the first day hearing in these cases, the Debtors discussed the importance of their

contractual relationship with SOE. With the construction of the Debtors’ Mayfield, Kentucky

drying and processing center not able to be completed in time to handle the Debtors’ 2019 hemp

harvest, the Debtors entered into a relationship with SOE, a third party processing company in

South Carolina, to handle processing a large portion of the Debtors’ 2019 harvest.




1
 The Debtors in these chapter 11 bankruptcy cases are (with the last four digits of their federal tax identification
numbers in parentheses): GenCanna Global USA, Inc. (0251); GenCanna Global, Inc. (N/A); and Hemp Kentucky
LLC (2600).

                                                         1
13073076 v4
Case 20-50133-grs      Doc 171     Filed 02/24/20 Entered 02/24/20 19:37:15            Desc Main
                                  Document      Page 2 of 11


         2.    More specifically, the Debtors contracted with SOE to process the Debtors’ green

(undried/wet) chopped industrial hemp biomass (the “Biomass”) from raw stage to crude hemp

oil, and later to isolate/distillate and other products. Notwithstanding its knowledge of the

bankruptcy filing and the existence of an executory contract between the Debtors and SOE, SOE

has refused to process any Biomass as required under its executory contract since February 18.

         3.    The Debtors have had numerous discussions with SOE and its principals in an effort

to reach a resolution, but to no avail. SOE’s actions are an intentional violation of the automatic

stay, and are causing serious harm to the Debtors’ ability to generate revenues and continue

operating.

         4.    The Debtors’ respectfully request an order enforcing the automatic stay as to SOE,

compelling SOE to perform its processing services under its executory contracts pending a

decision by the Debtors to assume or reject such contracts, and requiring SOE to cease and desist

from taking any other actions in violation of the automatic stay.

                                JURISDICTION AND VENUE

         5.    This Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This

is a core proceeding under 28 U.S.C. § 157(b). Venue is proper in this district pursuant to 28

U.S.C. §§ 1408 and 1409.

                                        BACKGROUND

A.       General Background

         6.    On January 24, 2020, certain creditors filed an involuntary chapter 11 petition for

relief under the Bankruptcy Code against GenCanna. On February 5, 2020, Debtors GenCanna

Global, Inc. and Hemp Kentucky LLC each filed a voluntary chapter 11 petition for relief under

the Bankruptcy Code. On February 6, 2020, GenCanna consented to the involuntary petition, and

an order for relief was subsequently entered.
                                                 2
13073076 v4
Case 20-50133-grs          Doc 171      Filed 02/24/20 Entered 02/24/20 19:37:15                    Desc Main
                                       Document      Page 3 of 11


         7.      The Debtors’ chapter 11 cases (the “Cases”) are being jointly administered for

procedural purposes only.

         8.      The Debtors are continuing to operate their business and manage their affairs as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         9.      On February 18, 2020, the Office of the United States Trustee appointed the

Official Committee of Unsecured Creditors [Docket No. 135].

         10.     A description of the Debtors’ business and the events leading to the filing of these

Cases is set forth in the Declaration of James Alt in Support of Chapter 11 Filings and First Day

Motions [Docket No. 44].

B.       The SOE Contracts

         11.     GenCanna, SOE and MGG Investment Group LP as collateral agent (the

“Collateral Agent”) are parties to that certain Collateral Access Agreement dated as of December

20, 2019 (the “Collateral Access Agreement”), a true and correct copy of which is attached hereto

as Exhibit A.2 The Collateral Access Agreement provided for, among other things, the rights of

the Collateral Agent to access its collateral in connection with SOE’s agreement to store and

process the Debtors’ Biomass into finished product pursuant to a Binding Letter of Intent dated

October 13, 2019 (the “Letter of Intent”). A true and correct copy of the Letter of Intent is attached

hereto as Exhibit B.

         12.     GenCanna and SOE commenced their business relationship and SOE began

receiving and processing hemp from GenCanna based on the Letter of Intent. The terms of the




2
  The Debtors note that they have filed a Motion of the Debtors and Debtors in Possession to Seal Exhibits to the
Debtors’ Emergency Motion to Enforce the Automatic Stay Imposed Under 11 U.S.C. § 362 and For Sanctions
contemporaneously herewith, by which the Debtors request that Exhibits A, B, and C to the Motion be filed under
seal.

                                                       3
13073076 v4
Case 20-50133-grs       Doc 171     Filed 02/24/20 Entered 02/24/20 19:37:15            Desc Main
                                   Document      Page 4 of 11


Letter of Intent were later incorporated into a more formal and detailed Biomass Processing

Agreement dated as of January 27, 2020, by and between GenCanna and SOE (the “Processing

Agreement”), a true and correct copy of which is attached hereto as Exhibit C.

         13.   Pursuant to the Processing Agreement, GenCanna owes various obligations to SOE,

including as described in section 2.1 of the Processing Agreement, and SOE owes various

obligations to GenCanna, including as described in section 2.2 of the Processing Agreement.

         14.   Among other things, upon receiving Biomass from GenCanna, SOE is obligated to

store it appropriately and utilize commercially-reasonable efforts to timely process the Biomass.

Processing Agreement, §§ 2.2(b) and (c).

         15.   Since the Debtors’ Cases were commenced, SOE maintains possession of the

majority of the Debtors’ harvest / Biomass. SOE processed the Debtors’ Biomass postpetition

from February 7 through February 13. However, since February 18, SOE has refused to process

any bales of Biomass, in part due to prepetition amounts owing under the Processing Agreement.

The Debtors have had numerous discussions with SOE’s principals in an effort to get them to

perform consensually, but to no avail. Furthermore, not only have the Debtors assured SOE that

they have sufficient funding under their postpetition financing facility to pay for all postpetition

services, and that such amounts are included in the postpetition budget, SOE has still refused to

perform.

         16.   SOE’s counsel has advised that SOE intends to “challenge” the enforceability of

the Processing Agreement for various reasons. The Debtors reserve all rights in that regard.

         17.   Notwithstanding the Debtors’ continuing efforts to work with SOE to resolve their

disputes, on February 24, 2020, SOE filed a complaint to initiate Adversary Proceeding No. 20-

05006-grs within these chapter 11 cases.


                                                 4
13073076 v4
Case 20-50133-grs       Doc 171      Filed 02/24/20 Entered 02/24/20 19:37:15              Desc Main
                                    Document      Page 5 of 11


                                      RELIEF REQUESTED

         18.   The Debtors respectfully seek an order enforcing the automatic stay as to SOE

pursuant to sections 105(a), 362 and 365 of the Bankruptcy Code, and compelling SOE to perform

its obligations under the Processing Agreement.

         19.   The Debtors further request that the Bankruptcy Court sanction SOE for its

deliberate violation of the automatic stay, including by awarding the Debtors legal fees and costs

for bringing this Motion.

                                       BASIS FOR RELIEF

A.       SOE Has Violated the Automatic Stay.

         20.   The filing of a bankruptcy petition automatically creates an automatic stay

applicable to all entities in respect of the actions identified in section 362(a) of the Bankruptcy

Code. 11 U.S.C. § 362(a). The automatic stay is a fundamental protection that provides a debtor

with a breathing spell from creditors. Cox v. Specialty Vehicle Sols., LLC, 715 Fed. Appx. 443,

447 (6th Cir. 2017). The stay’s protection is automatic and mandatory, and the debtor does not

need to take an action to invoke the stay’s protection. Elder-Beerman Stores Corp. v. Thomasville

Furniture Indus. (In re Elder-Beerman Stores Corp.), 195 B.R. 1019, 1023 (Bankr. S.D. Ohio

1996). Having knowledge of a bankruptcy filing “is the legal equivalent of knowledge of the

automatic stay.” Henderson v. AutoBarn Atlanta, Inc. (In re Henderson), 2011 Bankr. LEXIS 387,

*12 (Bankr. E.D. KY. 2011).

         21.   Among other things, automatic stay prohibits (1) the commencement or

continuation of a legal proceeding that was commenced or could have been commenced

prepetition; (2) any act to obtain possession of, or exercise control over, property of the estate; and

(3) any act to collect a prepetition debt owing by the debtor. 11 U.S.C. §§ 362(a)(1), (3), and (6).


                                                  5
13073076 v4
Case 20-50133-grs       Doc 171      Filed 02/24/20 Entered 02/24/20 19:37:15              Desc Main
                                    Document      Page 6 of 11


         22.    “Court have consistently held that contract rights are property of the estate, and that

therefore those rights are protected by the automatic stay.” Elder-Beerman, supra, at 1023-24,

citing cases.

         23.    Here, SOE has knowledge of the Debtors’ bankruptcy Cases, and therefore has

knowledge of the automatic stay. In re Henderson, 2011 Bankr. LEXIS 387 at *12. SOE has

refused to perform its obligations under the Processing Agreement, in part because the Debtors’

owe SOE a prepetition debt under the Processing Agreement. SOE’s willful and deliberate refusal

to perform its obligations, despite inquires and explanations from the Debtors’ business and legal

teams, is seemingly an attempt to recover a prepetition debt and an act to control the Debtors’

contract rights under the Processing Agreement. As such, SOE has knowingly violated the

automatic stay.

B.       SOE is Required to Perform Under its Agreements with the Debtors Pending the
         Debtors’ Decision to Assume or Reject the Agreements.

         24.    A debtor also has the ability to determine whether to assume or reject an executory

contract during the bankruptcy. 11 U.S.C. § 365(a). In a chapter 11 case, a debtor may decide

whether to assume or reject an executory contact at any time before the confirmation of a plan. 11

U.S.C. § 365(d)(2). Pending the debtor’s decision to assume or reject a contract, it is beyond

question that the non-debtor counterparty is required to continue performing its obligations under

the executory contract. See, In re Mirant Corp., 303 B.R. 319, 328 (Bankr. N.D. Tex. 2003)

(“Furthermore, there is overwhelming authority to the effect that other parties to a contract with

the debtor must perform under a contract with the debtor prior to the debtor’s decision to assume

or reject.”).

         25.    As one Circuit Court has explained:

                The Bankruptcy Code prescribes a set course of treatment for
                executory contracts. Acting in the debtor’s interest, the trustee,
                                               6
13073076 v4
Case 20-50133-grs       Doc 171     Filed 02/24/20 Entered 02/24/20 19:37:15            Desc Main
                                   Document      Page 7 of 11


               ‘subject to the court’s approval, may assume or reject any executory
               contract … of the debtor.’ Ordinarily, the debtor need not commit
               itself to assumption or rejection of such a contract until a
               reorganization plan is confirmed. In the meantime, the executory
               contract remains in effect and creditors are bound to honor it.

In re Public Serv. Co., 884 F.2d 11, 14 (1st Cir. 1989).

         26.   In addition, section 365(e)(1)(B) of the Bankruptcy Code prohibits counterparties

to contracts with a debtor from unilaterally terminating contracts because of a debtor’s bankruptcy

filing. Section 365(e)(l)(B) of the Bankruptcy Code provides, subject to certain limited exceptions,

that:

               [n]otwithstanding a provision in an executory contract or unexpired
               lease, or in applicable law, an executory contract or unexpired lease
               of the debtor may not be terminated or modified, and any right or
               obligation under such contract or lease may not be terminated or
               modified, at any time after the commencement of the case solely
               because of a provision in such contract or lease that is conditioned
               on . . . the commencement of a case under this title.

11 U.S.C. § 365(e)(1)(B). Thus, section 365(e) of the Bankruptcy Code invalidates so-called “ipso

facto” provisions, which provide for the termination of a contract upon a bankruptcy filing.

Section 365 of the Bankruptcy Code provides that any right or obligation under an executory

contract many not be terminated or modified at any time after the commencement of the case solely

because of an ipso facto provision.

         27.   Here, the Processing Agreement is an executory contract as it has material

obligations outstanding on both sides of the contract. As an executory contract, GenCanna has the

right to decide whether to assume or reject the Processing Agreement, and has up until

confirmation of a plan of reorganization to make that decision. In the meantime, SOE is obligated

to honor the Processing Agreement and continuing performing, provided that the Debtors pay for

postpetition performance.


                                                 7
13073076 v4
Case 20-50133-grs       Doc 171     Filed 02/24/20 Entered 02/24/20 19:37:15              Desc Main
                                   Document      Page 8 of 11


C.       The Debtors’ Contract Rights Remain Property of the Estate Notwithstanding SOE’s
         Intention of Challenging the Processing Agreement.

         28.   Section 541 of the Bankruptcy Code governs property of the bankruptcy estate.

Property of the estate includes, among other things, all legal or equitable interests of the debtor in

property as of the commencement of the case. 11 U.S.C. § 541(a)(1). “The term ‘property of the

estate’ is broad and far-reaching.” Elswick v. Miller (In re Elswick), 2012 U.S. Dist. LEXIS 81098,

*5-6 (E.D. Ky. June 12, 2012). As noted above, a debtor’s contracts rights are included in property

of the estate. Elder-Beerman, supra, at 1023-24, citing cases.

         29.   Here, at most, any claim or challenge that SOE might assert as to the Processing

Agreement is unproven, and subject to being litigated to a final judgment. Until then, GenCanna’s

rights under the Processing Agreement remain property of the bankruptcy estate. Any effort by

SOE to unilaterally terminate the Processing Agreement or cease performing postpetition pursuant

to the terms of the Processing Agreement is a blatant stay violation.

         30.   The existence of a dispute as to the enforceability of a particular contract does not

render the contract automatically void and negate the contract rights as they presently exist. If that

were so, a bankruptcy estate could be deprived of valuable contract rights simply on the basis of

mere allegations by the non-debtor counterparty that the contract is unenforceable. As courts have

held, “[o]rdinarily, the debtor need not commit itself to assumption or rejection of [an executory]

contract until a reorganization plan is confirmed. 11 U.S.C. § 365(d)(2). In the meantime, the

executory contract remains in effect and creditors are bound to honor it.” See In re Public Service

Co. of New Hampshire, 884 F.2d 11, 14-15 (1st Cir. 1989) Unless and until the contract is

successfully disputed, challenged, or otherwise determined by a final non-appealable order to be

unenforceable, the status quo must remain and the bankruptcy estate must not be deprived of its

contractual rights.

                                                  8
13073076 v4
Case 20-50133-grs       Doc 171      Filed 02/24/20 Entered 02/24/20 19:37:15          Desc Main
                                    Document      Page 9 of 11


         31.   The heart of the automatic stay is the breathing spell it affords to a debtor from

actions by a creditor to, among other things, collect prepetition debts and exercise control over

property of the estate. That is precisely what SOE is doing in refusing to perform its contractual

obligations.

         32.   Furthermore, as noted above, SOE had signed a binding Letter of Intent with

GenCanna on or about October 13, 2019. The terms were set forth in greater detail in the

subsequent Processing Agreement that was signed on or about January 27, 2019. Even if SOE

seeks to challenge the Processing Agreement, such challenge doesn’t extend back to the Letter of

Intent, which was in effect since October of last year. SOE was generally performing its

contractual obligations under those agreements prepetition. Only now that the bankruptcy cases

have been commenced has SOE raised an argument as to the enforceability of such agreements.

In effect, SOE is attempting to get out of its contracts because of the Debtors’ insolvency and the

commencement of these cases. Such an effort runs contrary to the requirements of the Bankruptcy

Code. 11 U.S.C. § 365(e).

         33.   And finally, the Debtors have the ability to pay SOE for its postpetition

performance through the Debtors’ postpetition DIP financing facility, and such payments are

reflected in the DIP budget. As such, SOE will not be harmed if it is required to continue

performing its contractual obligations postpetition, pending any challenge SOE may pursue

relative to the terms of the contracts.

                                            NOTICE

         34.   PLEASE TAKE NOTICE that the Debtors are requesting an expedited

preliminary hearing on the Motion on Tuesday, February 25, 2020 at 9:00 a.m. (Eastern Time)

before the Honorable Gregory R. Schaaf, at the U.S. Bankruptcy Court for the Eastern District of

Kentucky, located at 100 East Vine Street, 2nd Floor Courtroom, Lexington, Kentucky 40507.
                                              9
13073076 v4
Case 20-50133-grs      Doc 171     Filed 02/24/20 Entered 02/24/20 19:37:15            Desc Main
                                  Document     Page 10 of 11


The Debtors intend to request that an evidentiary hearing on the Motion be set for Friday, February

28, 2020.

         35.   The Debtors provided a draft of this motion to counsel for SOE on Friday morning,

February 21, 2020, and noted in the cover email that the Debtors would file the same in the event

a resolution could not be reached, and that the Debtors would seek to shorten notice for a hearing

to occur on the Motion on Tuesday, February 25.

         36.   Over the weekend, discussions continued with SOE and its counsel as to the

possibility of a consensual resolution. On Sunday evening, February 23, 2020, the Debtors’

counsel sent a follow up email to counsel for SOE asking as to the status of the situation, and

advising again that the Debtors intended to file the Motion on Monday if no resolution was

reached. On Monday (earlier today), counsel for SOE advised that SOE was proceeding with

“challenging” the contract. Accordingly, this Motion was filed.

         37.   The Debtors respectfully submit that, with this background, notice of the Motion

and the potential for an emergency hearing on Tuesday, February 25, 2020 was sufficient under

the circumstances.



                           [remainder of page intentionally left blank]




                                                10
13073076 v4
Case 20-50133-grs       Doc 171    Filed 02/24/20 Entered 02/24/20 19:37:15          Desc Main
                                  Document     Page 11 of 11


         WHEREFORE, the Debtor respectfully seek entry of an order granting the relief requested

herein, and such other and further relief as the Court deems just and proper.


Dated: February 24, 2020                             Respectfully submitted,

 /s/ James R. Irving                              Michael J. Barrie (pro hac vice)
 James R. Irving                                  Jennifer R. Hoover (pro hac vice)
 April A. Wimberg                                 BENESCH, FRIEDLANDER, COPLAN, &
 Christopher B. Madden                            ARONOFF LLP
 DENTONS BINGHAM GREENEBAUM LLP                   222 Delaware Avenue, Suite 801
 3500 PNC Tower                                   Wilmington, DE 19801
 101 South Fifth Street                           Telephone: (302) 442-7010 Phone
 Louisville, Kentucky 40202                       E-mail:      mbarrie@beneschlaw.com
 Telephone:     (502) 587-3606                                 jhoover@beneschlaw.com
 Facsimile:     (502) 540-2215
                                                  -and-
 E-mail:        james.irving@dentons.com
                april.wimberg@dentons.com         Elliot M. Smith (pro hac vice)
                chris.madden@dentons.com          BENESCH, FRIEDLANDER, COPLAN, &
                                                  ARONOFF LLP
 Proposed Counsel for the Debtors                 200 Public Square, Suite 2300
                                                  Cleveland, OH 44114
                                                  Telephone:     (216) 363-4500
                                                  E-mail:        esmith@beneschlaw.com
                                                  Proposed Counsel for the Debtors




                                                11
13073076 v4
